Citation Nr: 0312295	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-02 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  This case has since been 
transferred to the Reno, Nevada VARO.  The Board remanded 
this case to the RO for additional development in June 2001.

In the June 2001 Board remand, the RO notified the veteran 
that he had not completed an appeal in regard to the January 
1998 denial of entitlement to a total disability evaluation 
based upon individual unemployability due to a service-
connected disability (TDIU), which had been addressed in a 
March 1998 Supplemental Statement of the Case.  The veteran 
has since provided no further argument with regard to this 
issue.  Upon a closer review of the claims file, the Board 
also notes that the veteran has not responded to a January 
1998 Statement of the Case addressing the issue of 
entitlement to waiver of collection of a loan default 
indebtedness in the amount of $20,340.19, plus accrued 
interest.  That issue is therefore also not before the Board 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's bilateral pes planus is productive of mild 
to moderate impairment, with pain not shown on motion on 
recent VA examinations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his disorder.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.  In 
this regard, the Board notes that the veteran was requested 
to complete release forms for records from a private facility 
in a June 2002 letter but did not do so, and the RO was 
therefore unable to retrieve such records.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2003 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claim, as well as which portion of that evidence (if any) was 
to be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefit sought on appeal will be discussed in 
further detail below, in conjunction with the discussion of 
the specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an April 1989 rating decision, the Los Angeles VARO 
granted service connection for pes planus on the basis of 
treatment for this disability during service and a February 
1978 VA examination showing bilateral third degree flexible 
pes planus.  A 10 percent evaluation was assigned, effective 
from April 1977.

During his April 1997 VA feet examination, the veteran 
complained of progressive pain of the feet radiating to the 
medial legs and hamstrings.  The examination revealed mild to 
moderate flat feet with mild to moderate pronation, 
bilaterally.  Posture and function were noted to be grossly 
normal, but the veteran walked "gingerly."  Excessive 
pronation was diagnosed, and the examiner recommended 
orthotics.

Subsequently, in the appealed July 1997 rating decision, the 
Los Angeles VARO increased the veteran's evaluation for pes 
planus to 30 percent, effective from March 1997.  This 
evaluation has since remained in effect and is at issue in 
this case.

During his February 1998 VA hearing, the veteran reported 
pain and tenderness in his feet.  He also indicated that he 
was not wearing orthopedic shoes for this problem.

The veteran underwent a second VA examination (at a private 
facility) in August 1998, during which he reported pain with 
prolonged standing and ambulation.  The examination revealed 
no signs of abnormal weightbearing such as calluses, 
breakdown, or an unusual shoe wear patter.  There was no 
indication of painful movement, edema, instability, weakness, 
or tenderness of the feet.  No skin or vascular changes were 
noted, and there was no evidence of hammertoes, high arches, 
claw foot, or hallux valgus deformity.  Indeed, there was no 
evidence of flatfeet.  The weightbearing alignment of the 
Achilles tendon was good, and the veteran was not wearing 
shoe inserts.  Although the examiner acknowledged the 
veteran's complaints, the examination was described as "very 
normal."  X-rays revealed no abnormalities.  In conclusion, 
the examiner noted that the veteran's pain appeared to be 
subjective and might be causing him to limit his activities; 
however, he was noted to be able to perform his new 
profession adequately.

Radiographs from June 2000 revealed mild metatarsus 
varus/hallux valgus deformity of the first ray, without 
significant hypertrophic change at the first metatarsal head 
bilaterally; small right dorsal and inferior calcaneal 
traction spurs, without related inflammation; and left height 
loss in the medial longitudinal arch, consistent with mild 
pes planus, and signs of mid-tarsal osteoarthritis.

A June 2000 VA treatment record from the Las Vegas, Nevada VA 
Medical Center (VAMC) indicates that the veteran reported 
ongoing dull and tingling pain in both feet.

During his July 2000 VA examination (conducted at a private 
facility), the veteran reported that his flat feet and 
hammertoes caused his right hip to be higher and resulted in 
back pain.  The examination revealed bilateral 
metatarsophalageal joint extension to 15 degrees and flexion 
to 35 degrees; distal interphalangeal joint extension to 5 
degrees and flexion to 45 degrees; and proximal 
interphalangeal joint extension to zero degrees and flexion 
to 30 degrees.  There was no pain on motion or limitation due 
to fatigue, weakness, or lack of endurance.  Also, the 
examination did not reveal edema, instability, weakness, 
tenderness, callosities, an unusual shoe wear pattern, gait 
abnormalities, or skin or vascular changes.  The veteran's 
posture was described as normal, and his pes planus was 
characterized as mild.  The examiner estimated that the range 
of motion limitation due to pain, fatigue, or lack of 
endurance following repetitive use or during flare-ups was 10 
percent.  

The RO received further VA treatment records from the Las 
Vegas VAMC in April 2003, but these records were negative for 
treatment of the feet subsequent to July 2000.  The Board 
also notes that the veteran has not specifically argued that 
his pes planus disability has measurably worsened since the 
July 2000 VA examination.

In this case, the RO has evaluated the veteran's bilateral 
pes planus at the 30 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).  Under this section, severe 
bilateral pes planus, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 30 percent evaluation.  
A 50 percent evaluation is in order for pronounced bilateral 
pes planus, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The Board has reviewed the recent medical records described 
above but finds no evidence suggesting that the veteran's 
disability is more aptly described as pronounced than as 
severe in degree.  Indeed, the April 1997 VA examination 
revealed mild to moderate pes planus, and the examiner who 
conducted the July 2000 VA examination noted a 10 percent 
limitation of function of the feet due to pes planus.  These 
findings are fully contemplated by the assigned 30 percent 
evaluation, and the veteran's examinations have otherwise 
been shown to be within normal limits.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.
 
Additionally, the Board has considered all other diagnostic 
criteria for evaluating disorders of the feet.  There is, 
however, no evidence of bilateral claw foot, with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity, as would warrant a 50 percent evaluation under 
Diagnostic Code 5278, and the remaining diagnostic codes 
concerning the feet do not allow for an evaluation in excess 
of 30 percent. 

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
bilateral pes planus, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected bilateral pes planus has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
bilateral pes planus, currently evaluated as 30 percent 
disabling, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

